1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITY OF ESCONDIDO,                                 Case No. 19-cv-868-MMA (BGS)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS
14   GENERAL REINSURANCE
     CORPORATION and GENESIS                            [Doc. No. 36]
15
     MANAGEMENT AND INSURANCE
16   SERVICES CORPORATION,
17                                  Defendants.
18
19   GENERAL REINSURANCE
20   CORPORATION,
                             Counter Claimant,
21
     v.
22
23   CITY OF ESCONDIDO,
                            Counter Defendant.
24
25
26         Pursuant to Federal Rule of Civil Procedure 41, the parties jointly move to dismiss
27   Plaintiff City of Escondido’s Second Amended Complaint (“SAC”) and Defendant
28   General Reinsurance Corporation’s counterclaim with prejudice. See Doc. No. 36. Good

                                                    1
                                                                             19-cv-868-MMA (BGS)
1    cause appearing, the Court GRANTS the parties’ joint motion and DISMISSES the SAC
2    and counterclaim with prejudice. Each party shall bear its own costs and fees. The
3    Court ORDERS the Clerk of Court to terminate this action.
4          IT IS SO ORDERED.
5
6    Dated: February 27, 2020
                                                    _______________________________
7
                                                    Hon. Michael M. Anello
8                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                           19-cv-868-MMA (BGS)
